El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho de la sentencia ape-lada y los de derecho, á excepción del segundo; y
• Considerando: que la única prueba propuesta y practicada á instancia de la demandante, Doña Emilia Fortuño, con-siste en las declaraciones de las dos testigos que dicen haber estado al servicio de los esposos, no es todo lo explícita y circunstanciada que fuera de desearse para que el Tribunal pudiera formar exacto juicio acerca de las verdaderas causas de las disensiones ocurridas entre los esposos, y sobre la frecuencia y gravedad de las mismas, elementos indispensables para poder juzgar con acierto sobre la justicia y legalidad del divorcio que se pretende.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada con. las costas á la apelante.
Jueces concurrentes: Sres. Hernández, Sulzbacher y Mac-Leary.
El . Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.